Citation Nr: 1214166	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO. 05-32 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1. Entitlement to an effective date earlier than February 18, 1997 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from February 18, 1997 to May 3, 2004.

3. Entitlement to an evaluation in excess of 70 percent for PTSD beginning July 1, 2004.

4. Entitlement to an effective date earlier than July 1, 2004 for total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from January 2004 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Effective July 1, 2004, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

In November 2003, the Board determined that service connection for PTSD was warranted and assigned an effective date of February 18, 1997, the date the Veteran petitioned to reopen the previously denied service connection claim. In January 2004, the RO implemented the award of entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent. In September 2004, the Board held that a temporary evaluation of 100 percent was warranted effective May 4, 2004, due to hospitalization over 21 days. Thereafter, the Veteran's PTSD was evaluated as 70 percent disabling, effective July 1, 2004.

In February 2010, the Veteran presented testimony before the undersigned Veterans Law Judge during a hearing in Washington, D.C. A transcript of the hearing has been associated with the record.

In October 2010, the Board denied the Veteran's claim for entitlement to an effective date earlier than February 18, 1997 for the grant of service connection for PTSD; granted entitlement to an initial disability rating of 70 percent for PTSD for the period from February 18, 1997 to May 4, 2004; and denied entitlement to an initial disability rating in excess of 70 percent for PTSD beginning July 1, 2004. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 

In a June 2011 Joint Motion for Remand (JMR), the Court vacated the Board's October 2010 decision, and remanded the claims. The Court issued its order in June 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to an earlier effective date for the assignment of total rating is REMANDED to the RO in Huntington, West Virginia. The RO will notify the Veteran through counsel if any action is necessary on his part. 


FINDINGS OF FACT

1. The Veteran's original claim for service connection for a psychiatric disorder was denied by the RO in an October 1978 rating decision. The Veteran did not initiate an appeal with respect to the October 1978 rating decision.

2. The Veteran petitioned to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD in October 1986. In due course of an appeal to the RO's January 1987 determination that service connection was not warranted for PTSD on the basis that there was no evidence of a diagnosis of PTSD, the Board held in April 1990 that service connection was not warranted for an acquired psychiatric disorder, to include PTSD.

4. The Veteran was diagnosed as having PTSD on August 16, 1996, and submitted a petition to reopen his claim in February 1997. 

5. In November 2003, the Board granted service connection for PTSD.

6. In January 2004, the RO granted a 30 percent evaluation for PTSD effective  February 18, 1997, the date of the receipt of the Veteran's petition to reopen his claim.

7. The evidence is in equipoise as to whether, as of August 16, 1996, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas such as work and family relations, due to near-continuous depression, difficulty in adapting to stressful circumstances, recurrent nightmares, sleep disturbances, intrusive thoughts, irritability, and occasional suicidal ideation.

8. Beginning July 1, 2004, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas such as work and family relations, due to near-continuous depression, difficulty in adapting to stressful circumstances, nightmares, sleep disturbances, intrusive thoughts, irritability, and occasional suicidal ideation.


CONCLUSIONS OF LAW

1. The criteria for an effective date of August 16, 1996, for the grant of service connection for PTSD, but not earlier, have been met. 38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2011).

2. From August 16, 1996 to May 3, 2004, the criteria for an initial disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

3. From July 1, 2004, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in April 2001, November 2001, and March 2002, which informed the Veteran of the evidence necessary to substantiate the Veteran's claim for service connection for PTSD. Entitlement to service connection for PTSD was granted by the Board in November 2003.

Letters dated in March 2006, June 2006, October 2006, and June 2008 provided the Veteran with notice of how VA determines disability ratings for service-connected disabilities and the basis for determining an effective date upon the grant of any benefit sought. See Dingess, 19 Vet.App. at 486. 

Although the Veteran was specifically notified of the requirements to establish entitlement to an increased rating and earlier effective date, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records. The Veteran was afforded VA mental health examinations in September 1986, October 1988, December 1988, April 1997, and April 2003. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Introductory Matters

The Board denied the Veteran's October 1986 claim for service connection for PTSD in April 1990. The Veteran did not appeal the April 1990 decision and it became final. He petitioned to reopen the claim in February 1997. The claim was reopened and granted by the Board on appeal in a November 2003 decision, based on the Veteran being diagnosed with PTSD and in part upon the Veteran's July 2002 submission of military unit reports. 

Based on a review of the evidence, an effective date of August 16, 1996 for the grant of service connection will be granted; the Veteran's PTSD warrants an initial rating of 70 percent for PTSD from August 16, 1996 to May 3, 2004; however, he does not warrant a 100 percent evaluation beginning July 2, 2004 because he does not demonstrate symptoms of total occupational and social impairment as a result of PTSD.


Factual Background

Service personnel records reveal that the Veteran served in the Republic of Vietnam from July 1967 to July 1968. His military occupational specialty was Supply Specialist and while serving in Vietnam, he worked as a wheel vehicle mechanic and armorer. His decorations include the National Defense Service Medal, Vietnam Campaign Medal, and Tet Counteroffensive badge. 

The Veteran's Enlisted Qualification Record (DA Form 20) listed participation in the Vietnam Counteroffensive Phases II and III, and his DD Form 214 listed participation in the Vietnam Counteroffensive Phases III, IV, and V. 

The Veteran did have not any complaints, treatment, or diagnosis of a psychiatric disorder in service. In an April 1970 pre-separation examination, psychiatric findings were normal. In an accompanying medical history questionnaire, the Veteran denied then having, or ever having had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, and any drug or narcotic habit.

Private treatment records from Dorothea Dix Hospital, dated from September 1976 to October 1976, reflect that the Veteran was admitted for testing and observation in order to determine his fitness to stand trial in a criminal case. No diagnosis was provided.

During a period of incarceration, the Veteran was evaluated and diagnosed with various psychiatric symptoms and personality disorders. An October 1976 psychological report from the North Carolina Department of Mental Health detailed the results of routine and diagnostic psychological testing. The examiner noted his responses were "similar to those found in the records of acting out and assaultive individuals," but he did not provide a diagnosis.

In an October 1976 Dorothea Dix Hospital discharge summary, the authoring physician opined that the Veteran seemed to be "an inadequate and unstable personality who probably responds to situations that threatens (sic) him with physical force." The diagnoses were emotional, unstable personality and neurotic reaction with regression under stress. 

Treatment notes dated in April 1977 from the State of North Carolina's Department of Corrections Mental Health Clinic included diagnoses of "borderline personality organization; psycho-motor epilepsy; [and] reactive depression." In an April 1977 discharge summary following an admission to the Mental Health Clinic at the prison where he was incarcerated, the examiner noted the Veteran had an "epileptic disorder with some fairly obvious personality factors reflecting a borderline personality organization."

In a June 1977 psychological evaluation conducted by a psychologist and a psychiatrist at the prison where he was incarcerated, the Veteran was diagnosed with borderline personality organization, psychomotor epilepsy, and reactive depression. Test results from the Minnesota Multiphasic Personality Inventory (MMPI) reflected the Veteran's basic feelings of depression, anxiety, and alienation from others. There was also evidence of "some strong paranoid feelings bordering on the delusional." 

In a July 1978 VA treatment record, the Veteran was diagnosed with a history of borderline personality organization. There was no reference to the Veteran's military service noted. 

A June 1979 psychological assessment note indicated that the Veteran referred himself to the authoring Department of Corrections psychologist, and requested permission to visit a psychologist on a weekly basis. The psychologist noted the Veteran "made it quite clear that he in no way considers himself mentally unbalanced or disturbed and that the only reason he chooses to see a psychologist is the possible favorable impression it may make when he becomes eligible for parole again." 

In a January 1980 Department of Corrections Central Hospital Discharge Summary, the diagnosis was passive-dependent personality. 

During an August 1986 VA Agent Orange consultation, the examining physician's impression was that while some of the Veteran's symptoms were compatible with a DSM-III diagnosis of PTSD, the Veteran did "not easily fit" that diagnosis. The examiner suggested that in order to pursue the matter further, the Veteran should be scheduled for a comprehensive assessment by the PTSD program in the psychology section of the VA Hospital.

The Veteran was referred for a VA psychological consultation which was conducted in September 1986. In substance, the Veteran reported that while on active military duty in Vietnam, his unit "often received incoming fire from the enemy, including sniper and sapper fire, rockets, and mortars." The examiner also reported the Veteran's account of being "personally in danger of being injured or killed on two or three occasions," and that the Veteran declined to disclose any details of specific combat events."

While the examiner noted that although it was possible that the Veteran had PTSD, the information the Veteran provided was too sparse to confidently render a diagnosis. The examiner noted that the Veteran was "not cooperative" during the assessment and that the validity of the findings of the report were as a result markedly compromised. The examiner noted that factors that suggested a diagnosis of PTSD were possible recurrent experiences of combat trauma, reduced involvement in the external world, and recollection of traumatic events. 

The examiner observed that the Veteran's failure to disclose the nature of the potentially traumatic events mitigated against the determination of whether a recognizable stressor existed to evoke symptoms of PTSD. The examiner noted the Veteran's distrust and suspiciousness were marked during the evaluation; these factors and evidence of past interpersonal difficulties suggested a diagnosis of paranoid personality disorder. The examining psychology resident diagnosed provisional paranoid personality disorder on Axis II. An Axis I diagnosis was deferred. The findings were authored by the examining psychology resident and a staff psychologist. 

The Veteran specifically sought service connection for PTSD by letter received on October 10, 1986. By rating decision dated in January 1987 the Veteran was denied service connection as it was not found on a VA examination report. A Statement of the Case signed in June 1987 indicates that the claim was denied on the basis of no diagnosis of PTSD; that the Veteran was so advised of the denial by letter dated on March 13, 1987; and that after the August 1986 examination, the Veteran had been referred to psychological testing and was found to have a paranoid personality disorder.

A VA Form 10-1000 (Discharge Summary - Inpatient Care) reflects that the  Veteran received VA domiciliary care in Martinsburg, West Virginia from November 9, 1987 through May 6, 1988. Although the form is in part entitled "Inpatient Care," a specific note indicates that the Veteran was "not hospitalized" but was treated for PTSD, sleep apnea and obesity. Four days after his discharge from the domiciliary on May 10, 1988 the diagnostic assessment was as indicated. However, the PTSD diagnosis submitted did not address the diagnostic criteria as stated in the third edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-III) published by the American Psychiatric Association. At that time, VA regulations in 38 C.F.R. § 4.125 stated that VA personnel were to use the DSM-III published in January 1980, which was the first edition of the DSM to recognize PTSD.

Significantly as it bears on the question of the date of his diagnosis integral to this decision, in June 1988, (i.e., shortly after the Veteran's treatment from the Martinsburg, West Virginia) the Board remanded the Veteran's claim for a VA examination to determine whether the Veteran had a psychiatric disorder, to include PTSD. 

The Board noted the August 1986 VA Agent Orange consultation and the September 1986 VA psychology consultation which suggested a possible PTSD diagnosis. The Board also noted that the September 1986 VA examiner recommended that additional information be gathered prior to establishing a formal psychiatric diagnosis. The Board remanded the claim to the RO for the Veteran to be provided an opportunity to provide specific information as to any treatment he had received for a psychiatric disorder and for the Veteran to be afforded a VA mental disorders examination to determine "the correct, complete, and current diagnosis or diagnoses, with attention directed to the criteria necessary to support a diagnosis of [PTSD]." 

In the interim between the Board's forwarding of the claim to the RO and the directed examination, additional records were added to the claims folder. These include a record of treatment dated from August through October 1988 and generated by the Wayne County, North Carolina Mental Health Center. It indicates that the Veteran was not treated for, or noted to have PTSD. 

While upon admission on August 3, 1988 the Veteran was noted to have had "flashbacks from Vietnam, anxiety, [and] nervousness," it was also noted that he "started criticizing the whole system." The Wayne County examining psychiatrist reported that while the Veteran "described vague symptomatology and said he had flashbacks from Vietnam, .  .  . he did not meet the criteria for typical [PTSD]." The diagnostic impression was that the "clinical history and findings are consistent with [the] possibility of an underlying mixed personality disorder and atypical depressive disorder." On August 18, 1988 the Veteran was apparently interviewed by both a psychologist and a psychiatrist. These physicians noted that the Veteran reported having flashbacks of Vietnam, but their diagnoses were a depressive disorder, not otherwise specified, and a personality disorder, not otherwise specified.

In a September 26, 1988 treatment note authored by the psychologist and the psychiatrist mentioned above, the Veteran "denie[d] any delusions, hallucinations or psychotic symptoms at the [then]-present time.

The Veteran was scheduled for an October 1988 VA psychiatric examination, to comply with the June 1988 Board remand's directives to determine whether the Veteran had a psychiatric disorder, to include PTSD. While the examiners recommended that the Veteran undergo psychiatric testing at the Durham VA Medical Center, the examining neuropsychiatry consultant and staff psychiatrist noted questionable PTSD. The Axis II diagnosis was mixed personality disorder. 

In December 1988, the Veteran underwent the directed VA examination as ordered by the Board in June 1988. While the examiner noted that the Veteran was "quite equivocal" about Vietnam events and that the Veteran was "quite defensive about revealing details" of his Vietnam tour of military duty, the Veteran reported that his in-service traumatic events included being "always under fire" and being subjected to artillery and mortar barrages. 

The examining clinical psychologist diagnosed the Veteran as having a possible generalized anxiety disorder, "not truly substantiated," and mixed personality disorder with aggressive and dependent features. The examiner also indicated that it was apparent that the Veteran had a severe adjustment disorder of some nature. 

The examiner observed that the Veteran demonstrated a "dichotomy of behavior." As to PTSD, the examiner concluded that there were not very many symptoms to suggest such diagnosis of PTSD. He observed that "objective testing does not indicate the probability of such a disorder." (Italics added). 

The examiner reported that he had conducted both a structured interview and clinical interview of the Veteran and administered six clinical tests: the Minnesota Multiphasic Personality Inventory (MMPI), the PTSD scale, the Beck Depression Scale, "Incomplete Sentences test, a Clinical Analysis Questionnaire (CAQ), and a "Revised Figley" test. Also bearing on the question of a diagnosis, the examiner indicated that testing results under the MMPI was best described as a "fake bad" profile-indicating "an individual who has endorsed as many pathological symptoms as he can endorse without appearing psychotic." The examiner noted that there was "quite a disparity in the subtle [versus] obvious items," which indicated a "deliberate attempt to misrepresent himself and to over-endorse areas of pathology." 

The examiner further observed the specific PTSD scale gave a "possibility" of PTSD, but objective testing did not indicate a probability of the disorder. The examiner also noted the Veteran's reported reasons for his symptomatology of nightmares and social isolation were not consistent with the diagnosis of PTSD, and that "diagnostically, [he] did not see PTSD in [the Veteran's] behavior."  
 
A February 1989 Social Security Administration (SSA) disability determination noted that Robert L. Green, M.D., a psychiatrist and neurologist specializing in psychiatry testified at a hearing as a medical expert. The physician reportedly testified that the Veteran's impairments included a psychotic disorder and personality disorders.

In April 1989 correspondence, a readjustment therapist at a Vet Center requested that the VA reevaluate the Veteran for PTSD. The social worker opined that the Veteran reported symptoms of delayed PTSD. However, other than to allege that the Veteran reported "a conflict" with the December 1988 VA testing psychologist which could be "inferred," he provided no specific information as to the basis of his suggested inference, and made no allegations or suggestions that the examination was faulty. The social worker observed that the Veteran served in Vietnam in a "highly dangerous combat area," and that the Veteran reported PTSD symptoms. In short, the social worker reported no further medical or factual information beyond that which was previously known by VA adjudicators or medical care providers and examiners. 

In April 1990, the Board denied service connection for PTSD. Its findings of fact were that an acquired psychiatric disorder was not present during the Veteran's military service and the Veteran's then-current psychiatric symptoms did not have origins in any psychologically traumatic incident during military service and were not shown to be otherwise related to service. 

Examination of its reasons and bases section reveals the Board's central reason for the denial of the claim. After noting that the Veteran had been previously diagnosed as having an "emotionally unstable personality, and neurotic reaction with regression under stress," the Board observed that:

"It is maintained that the Veteran has a post-traumatic stress disorder caused by his experiences in Vietnam. The clinical evidence of record prior to the Board's initial remand . . . suggested that the Veteran had some of the findings compatible with the diagnosis of [PTSD], although the symptomatology did not fit that diagnosis. It was suggested that he be afforded further evaluation. Consequently, the Veteran was afforded a psychiatric examination by a Board of VA psychiatrists. Prior to rendering a diagnosis, the psychiatrists reported that psychological testing would be necessary to ascertain the nature of the Veteran's condition. The psychological testing was performed, and it was reported that objective testing did not show the probability of [PTSD]. It was subsequently concluded by the panel of VA psychiatrists that the Veteran had a mixed personality disorder, not [PTSD] We have no medical basis for concluding otherwise."

Board of Veteran's Appeals decision, dated April 20, 1990, pages 2-3.

In October 1996 and in support of his claim for non-service-connected pension benefits, the Veteran submitted further treatment records authored by the Wayne County, North Carolina Mental Health Center dated from March 1995 through August 1996. In part, these reflect that on August 16, 1996, he was diagnosed as having PTSD by K.N. Murthy, M.D., and Lori Van Meir, MA. 

On February 18, 1997, the Veteran sought to reopen his claim of service connection for PTSD, and submitted a February 9, 1997 report authored by Edwin W. Hoeper, M.D., who diagnosed PTSD.

In April 1997, the RO denied the Veteran's petition to reopen the claim. It found that the Veteran's recently-submitted medical records did not reflect that the  Veteran was diagnosed with PTSD in accordance with the DSM-IV; the diagnoses were not confirmed by psychological testing, and, for the first time, noted that evidence did not support a finding that an in-service stressor occurred. 

In a September 1997 VA mental disorders examination after receipt of the Veteran's notice of disagreement, the Veteran was found not to have PTSD in the examination. The examiner observed that he advised the Veteran of the importance of eliciting specific trauma, other than general war experiences but the Veteran did not respond. 

In July 1999, the Board found that the Veteran had not submitted new and material evidence that was sufficient to reopen the claim. In April 2001, the Court remanded the appeal for compliance with the VCAA. 

In May 2001, the Veteran submitted Vet Center counseling records dated from September 1999 to April 2001, which documented symptoms of stress, anxiety, irritability, depression, isolation, and mistrust of others. In a December 1999 Vet Center psychological assessment, the Veteran reported that he was incarcerated from 1977 to 1982 for involuntary manslaughter after his ex-wife killed his stepdaughter and he was "set up to take the fall." He reported he was unemployed for the previous 13 years. Mental status examination revealed a suspicious, defensive manner; orientation to time, place, and person; normal memory function; constricted affect; tense motor activity; and fair judgment. The Veteran acknowledged delusions, disorganized thinking, and hallucinations.

In July 2002, the Veteran through his former counsel submitted copies of military unit reports from the National Archives and Records Administration. In their whole, they reflect that while he was in Vietnam, the Veteran's unit was periodically attacked by mortar and rocket attacks; casualties were incurred and various vehicles were destroyed.

In August 2002, the Board reopened the claim and remanded its merits for further development, including the conduct of a clarifying VA examination to determine if the Veteran had PTSD. 

In April 2003, the Veteran was afforded a VA PTSD examination. He reiterated his previous report that while he was stationed at Cu Chi in Vietnam, he was exposed "constantly" to mortar and rocket attacks. He indicated that he witnessed some death and injury and felt in fear of his life throughout his time at Cu Chi. He noted that his friend, R. W., had "half his face blown off" and he reported coming under fire while in a convoy. Following service, he related that he had over 50 jobs. 

The examiner noted the Veteran was "complaining and negative" throughout the interview. His speech was sometimes loud and rambling. He was oriented in all spheres. His memory appeared grossly intact. He demonstrated adequate reasoning ability and did not report or exhibit psychotic symptoms. His mood was irritable but rapport was eventually established. He denied current thoughts or plans of harming himself or others. He was diagnosed with PTSD and a personality disorder and assigned a GAF score of 41. The examiner indicated that the Veteran had experienced serious deficiencies in social and occupational functioning. The examiner noted the Veteran's claimed stressors of frequent rocket and mortar attacks, and his fear of death during his service in Vietnam. The examiner found that a diagnosis of PTSD was appropriate. The examiner commented that psychological testing was not necessary to establish a diagnosis of PTSD.

The Board granted service connection for PTSD in a November 2003 decision. It noted that effective June 18, 1999, 38 C.F.R. § 3.304(f) had been revised to comply with the Court's ruling in Cohen v. Brown, 10 Vet.App. 128 (1997); see 64 Fed. Reg. 32,807 -08 (June 18, 1999). It further noted that the amendment replaced the requirement of a "clear" diagnosis of PTSD with a requirement of medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a)  and stated that lay testimony alone, in the absence of clear and convincing evidence to the contrary, could establish an in-service stressor if the evidence established the veteran engaged in combat with the enemy and the claimed stressor is related to that combat. 38 C.F.R. § 3.304(f) (2003).

In its review of the medical evidence, the Board noted that the Veteran had not been diagnosed by VA as having PTSD until April 2003, subsequent to the June 1999 revision of 38 C.F.R. § 3.304(f). It also noted that numerous other VA and non-VA examinations had found that the Veteran did not have PTSD. Finally, it noted that prior to submission of unit reports in July 2002, while the Veteran had reported being involved in combat activity while in Vietnam, the Veteran had not provided specific information as to the identity of those claimed stressors and that the examiners who had diagnosed or assessed the Veteran as having PTSD did not link the disorder to any stressor, as required under the pre-1999 revision of 38 C.F.R. § 3.304(f) and the law prior to the Cohen decision. 

In a March 2004 VA discharge summary, the examining physician's assistant noted the Veteran was screened for acceptance in the domiciliary unit of a VA Homeless facility and was rejected. Subsequently, he reported that he was suicidal and was sent to the Mental Hygiene Clinic. However, when he was seen at the Mental Hygiene Clinic, he denied any suicidal ideation and he returned to this Primary Care Team the next day. He then reported feeling suicidal, with no specific plan, and contracted for safety. The Veteran also stated that he was depressed. 

Upon mental status examination, speech was normal in rate tone and volume. Thought processes were goal directed. He had no psychomotor agitation or retardation. He reported suicidal ideation, and acknowledged a vague plan to harm himself. He reported a history of prior suicide attempts. He denied homicidal ideation and auditory and visual hallucinations. There was no evidence of psychosis. Insight and judgment appeared fair. He was diagnosed as having chronic adjustment disorder, with mixed emotional features and a personality disorder, with borderline dependent traits. The examiner reported that the Veteran showed extreme evidence of dependency, he was unwilling to do anything to help himself, and he felt that the government should take control of his life and take care of him.

In May 2004, the Veteran was admitted to the VA Health Maintenance Program Domiciliary because of homelessness, medical issues, and psychiatric issues. He was assigned a GAF score of 40 for his adjustment disorder with mixed personality features, PTSD and personality disorder. 

In a June 2004 VA discharge summary, the Veteran reported an inability to maintain daily functioning in the community due to mistrust of others, isolation, and nightmares with night sweats. However, he was assigned a GAF sore of 45. His speech was coherent. Thoughts were coherent and goal directed. Mood was "fine." Affect was appropriate. He reported no suicidal or homicidal ideation or auditory or visual hallucinations. He was alert and oriented in all spheres. 

In a June 2005 VA treatment record, the Veteran was assigned a GAF score of 40.

In February 2006 VA psychiatry note, the Veteran complained of nightmares four to five times a week and related that his most of his dreams consisted of death and destruction. He denied feelings of depression and suicidal ideation. Upon mental status evaluation, the Veteran appeared well-groomed and he was cooperative throughout the interview. Speech was fluent. The Veteran's mood was anxious and affect was appropriate. Thought flow was spontaneous and no abnormality in thought content was identified. He denied any suicidal or homicidal ideation. Judgment and insight were fair. He was oriented in all spheres. A GAF score of 40 was assigned. 

During a June 2006 VA social work data base assessment, the social worker noted the Veteran presented in a very dependent manner. The Veteran reported that he attempted suicide four times previously. He indicated that he overdosed once or twice, tried to shoot himself once, and he could not recall how he attempted suicide the fourth time. He was unable to remember when he made the suicide attempts. 

In VA psychiatric treatment notes dated from September 2008 to April 2009, the Veteran complained of an inability to sleep and he reported that he continued to have nightmares. He indicated that he felt "down" at times, with the exception of a March 2009 note in which the Veteran related that he was not depressed "lately." He denied suicidal and homicidal ideations. Upon mental status examinations, he appeared well-groomed and was cooperative. Speech was fluent. Mood was euthymic and affect was appropriate. Thought flow was spontaneous and there was no evidence of any abnormality in thought content. He denied and suicidal or homicidal ideation. Insight and judgment were fair. He was oriented in all spheres. 


Analyses

Earlier Effective Date

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a) . An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 . 

As noted, the appeal has been remanded to the Board for specific consideration of the provisions of 38 C.F.R. § 3.156(c), pertaining to the establishment of effective dates based on the receipt of service department records as new and material evidence:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the [V]eteran by name, as long as the other requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

 (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

38 C.F.R. § 3.156(c) (2011) (Italics added).

Based upon a complete review of the evidence in this case, the Board will assign an effective date of August 16, 1996 as the earliest effective date assignable for service connection for PTSD. On that date, the Veteran was first diagnosed as having PTSD by Dr. K.N. Murthy and Psychologist Lori Van Meir with the Wayne County, North Carolina Medical Center. The diagnosis by the mental health care providers, submitted with the Veteran's February 1997 petition to reopen his claim, is evidence of the date entitlement for the benefit arose; and it is the later of the date VA received the previously denied claim. Under 38 C.F.R. § 3.156(c) (2011), it is the appropriate date for the establishment of service connection for PTSD.

It cannot be doubted that until August 16, 1996, the Veteran was not diagnosed with PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-III) published by the American Psychiatric Association, as mandated by 38 C.F.R. § 4.125. As evidenced by various treatment notes, while the Veteran clearly had psychiatric symptoms up until August 1996, suggestive of PTSD, diagnostic testing with a view towards establishing a diagnosis repeatedly showed that he had personality disorders. Of note is the June 1977 evaluation conducted by a psychologist and psychiatrist at a prison, which was apparently premised on an MMPI; the September 1986 VA psychological evaluation; the August 1988 report generated by the Wayne County, North Carolina Mental Health Center indicating that his symptoms did not meet the criteria for typical PTSD; and the December 1988 VA examination which was clearly conducted after comprehensive clinical testing. 

The Board has carefully considered the question of whether the Veteran's July 2002 submission of unit history records would likely have altered the earliest date a diagnosis of PTSD could have been rendered. The Board finds that any earlier submission would not have altered the fundamental deficit in the Veteran's claim that he was not diagnosed with PTSD prior to August 1996. Stated alternatively, had VA before it the records submitted in July 2002, it would not have made a fundamental difference to the outcome of the Veteran's claim - the Veteran was not diagnosed with the disorder in question at the time of the early denials of his claim. 

Based on its interpretation of statutory law prior to the August 1996 diagnosis, and prior to the enactment of the VCAA, the Courts repeatedly held that the Veteran was obligated by law to submit evidence of a "well-grounded claim" in order for VA to assist the Veteran with development of that claim. See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).. 

A well-grounded service connection claim generally required medical evidence of a current disability; medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and a current disability. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

The law mandated three elements for a well-grounded claim, one of which the Veteran's claim was clearly deficient - a diagnosis. As alluded to above, for a well-grounded service connection claim for PTSD, the first element required was evidence showing a "clear," "unequivocal" diagnosis. See Cohen v. Brown, 10 Vet.App. 128 (1997). 38 C.F.R. § 3.304(f) provided that service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence between current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1997). 

Although 38 C.F.R. § 3.304(f) was effective May 19, 1993 (see 58 Fed.Reg. 29,109, 29,110), and was not applicable when the Veteran appealed to the Board in 1990, the VA Adjudication Manual provisions then in effect required essentially the same three elements. See VA ADJUDICATION PROCEDURE MANUAL, M21-1 (M21-1), Subchapter XII (Jan. 25, 1989) (providing that service connection for PTSD required diagnosis showing history of stressful events which were thought to have caused condition and description of past and present symptoms (including a description of "the relationship between past events and current symptoms" in terms of "a link between current symptoms and an in[-]service stressful event(s)")).

Indeed, as now, the existence of a current disability was the "cornerstone" of a successful claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). In Brammer v. Derwinski, 3 Vet.App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Because the Veteran was not diagnosed with PTSD until August 1996, his claim was not well grounded during adjudications prior to the current reopening. 
Notwithstanding the Board's November 2003 observation that "one major problem" in the Veteran's claim was his failure to provide a stressor to his examiners prior to the April 2003 examination, another major component of his previously unsuccessful attempts to obtain service connection was the lack of a PTSD diagnosis, as stated above. 

Although detailed at length above, clinical testing to ascertain an appropriate diagnosis consistently found that the Veteran did not have PTSD and indeed may have been falsifying his original reports. It is significant that in June 1979, a prison mental health care provider specifically noted that the Veteran was attempting to obtain counseling for the purpose of bettering his chances for parole when next eligible. Moreover, as to the specific question of a diagnosis generated with the specific purpose of ascertaining whether he had PTSD, in the December 1988 VA psychology examination, the examiner noted that while PTSD was a "possibility," there were "not very many symptoms to suggest a diagnosis of PTSD;" suggesting that the Veteran may have been misrepresenting his disorder with a "fake bad" profile under the MMPR indicating that "deliberate attempt to misrepresent himself and to over-endorse areas of pathology;" and that symptoms of nightmares and social isolation were not consistent with the diagnosis of PTSD. Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of August 16, 1996 is the earliest effective date assignable for service connection for PTSD. It is the later date between the date his original claim was received and his entitlement to service connection arose. To this extent, the appeal will be granted. 

Increased Rating for PTSD

The Veteran's petition to reopen his claim of service connection for PTSD was received on February 18, 1997. In November 2003, the Board determined that service connection for PTSD was warranted, effective February 18, 1997. In January 2004, the RO implemented the award of entitlement to service connection for PTSD. An initial disability rating of 30 percent was assigned, effective February 18, 1997. In September 2004, the Board held that a temporary evaluation of 100 percent was warranted effective May 4, 2004, due to hospitalization over 21 days. The RO also held that the Veteran's PTSD warranted an increase to 70 percent, effective July 1, 2004. 

As found above, the Board presently assigns an effective date of August 16, 1996 for the grant of service connection. The Board will therefore adjudicate the issue of an increased initial rating with consideration of the newly-assigned effective date. 

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 provides that a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.  

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b). 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (1996). 

A score of 31-40 is assigned where there are "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). 

A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

Period From August 16, 1996 to May 3, 2004

During the September 1997 VA examination, the Veteran reported he had a total of 54 jobs since he was discharged from service, but he had not worked in the recent past for "a number of years." He complained of isolation, depressed mood, and social disturbances. The Veteran reported difficulty in crowded areas. He had a minimal number of connected relationships and he demonstrated a foreshortened sense of the future. He denied irritability, concentration difficulties, hypervigilance, and angry outbursts; however, the examiner recognized that the clinical record documented past episodes of violence. A GAF score of 45 was assigned.

In a January 1999 VA mental health treatment note, the Veteran reported he once took 180 lithium tablets in a suicide attempt. However, the examiner noted the Veteran had no suicidal or homicidal ideation upon examination. The diagnosis was PTSD by history and a GAF score of 65 was assigned.

In a February 1999 VA mental health treatment note, the Veteran reported he had nightmares and distressing recollections about some of his experiences in Vietnam. He also acknowledged symptoms of avoidance, emotional numbness, angry outbursts, difficulty sleeping, and difficulty concentrating.

Vet Center counseling records dated from September 1999 to April 2001 documented symptoms of stress, anxiousness, irritability, depression, isolation, and mistrust of others. 

In a December 1999 Vet Center psychological assessment, the Veteran reported he was unemployed for the previous 13 years. Mental status examination revealed a suspicious, defensive manner; orientation to time, place, and person; normal memory function; constricted affect; tense motor activity; and fair judgment. The Veteran reported delusions, disorganized thinking, and hallucinations.

During January 2000 VA treatment, mental status evaluation indicated that the Veteran was compliant with his medication and treatment plan. He was pleasant, polite and cooperative. His mood was depressed and his affect was normal and appropriate. He was oriented in all three spheres and his memory was intact. Thought processes were linear, logical, and goal directed. There was no evidence of delusions, hallucinations, acute psychosis, or mania. He denied any suicidal or homicidal ideation. He was assigned a GAF score of 50. 

A Vet Center counseling note dated in June 2000 documented the Veteran's reports of suicidal ideation, but no suicidal intent. He noted that his depression and suicidal ideation "cleared up" with an increased Prozac dosage.

Upon VA examination dated in April 2003, the Veteran's speech was sometimes loud and rambling. He was oriented in all spheres. His memory appeared grossly intact. He demonstrated adequate reasoning ability and did not report or exhibit psychotic symptoms. His mood was irritable but rapport was eventually established. He denied current thoughts or plans of harming himself or others. A GAF score of 41 was assigned. The examiner indicated that the Veteran had experienced serious deficiencies in social and occupational functioning.
 
In a March 2004 VA discharge summary, the examining physician's assistant noted the Veteran was screened for acceptance in the domiciliary unit of a VA Homeless facility and was rejected. Subsequently, he apparently became suicidal and was sent to the Mental Hygiene Clinic. When he was seen at the Mental Hygiene Clinic, he denied any suicidal ideation and he returned to this Primary Care Team the next day. He then reported feeling suicidal with no specific plan. The Veteran also stated that he was depressed. Upon mental status examination, speech was normal in rate tone and volume. Thought processes were goal directed. He had no psychomotor agitation or retardation. He reported suicidal ideation, and acknowledged a vague plan to harm himself. He reported a history of prior suicide attempts. He denied homicidal ideation and auditory and visual hallucinations. There was no evidence of psychosis. Insight and judgment appeared fair. The examiner reported that the Veteran showed extreme evidence of dependency, he was unwilling to do anything to help himself, and he felt that the government should take control of his life and take care of him.

An initial disability rating of 70 percent is warranted for the Veteran's service connected PTSD from August 16, 1996 to May 3, 2004. The 70 percent rating is warranted for occupational and social impairment due to certain symptoms. The Veteran has been found to have disturbances of motivation and mood, and difficulty in establishing and maintaining work and social relationships. Symptomatology associated with the Veteran's PTSD includes recurrent nightmares, irritability, paranoia, sleep disturbance, intrusive thoughts, depressed mood, and occasional suicidal ideation. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran's disorder has not manifested symptoms which result in total social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger or hurting himself or others, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own name. 

An April 2003 VA examiner noted the Veteran had severe impairment in occupational and social functioning; however, the evidence does not reveal total occupational and social impairment as contemplated by a 100 percent rating. Id., (italics added). The Veteran noted some connected relationships during the September 1997 VA examination. Although there is documentation of suicidal ideation, the Veteran has consistently denied any intent or plan. The Veteran has also acknowledged hallucinations, but there is no evidence that the reported hallucinations were persistent. Therefore, a disability rating of 70 percent, but no higher is warranted for the Veteran's PTSD from August 16, 1996 to May 3, 2004.

Period Beginning July 2, 2004

In a June 2005 VA treatment record, the Veteran was assigned a GAF score of 40.

In February 2006 VA psychiatry note, the Veteran complained of nightmares four to five times a week and related that his most of his dreams consisted of death and destruction. He denied feelings of depression and suicidal ideation. Upon mental status evaluation, the Veteran appeared well-groomed and he was cooperative throughout the interview. Speech was fluent. The Veteran's mood was anxious and affect was appropriate. Thought flow was spontaneous and no abnormality in thought content was identified. He denied any suicidal or homicidal ideation. Judgment and insight were fair. He was oriented in all spheres. A GAF score of 40 was assigned. 

During a June 2006 VA social work data base assessment, the social worker noted the Veteran presented in a very dependent manner. The Veteran reported that he attempted suicide four times previously. He indicated that he overdosed once or twice, tried to shoot himself once, and he could not recall how he attempted suicide the fourth time. He was unable to remember when he made the suicide attempts. 

In VA psychiatric treatment notes dated from September 2008 to April 2009, the Veteran complained of an inability to sleep and he reported that he continued to have nightmares. He indicated that he felt "down" at times, with the exception of a March 2009 note in which the Veteran related that he was not depressed "lately." He denied suicidal and homicidal ideations. Upon mental status examinations, he appeared well-groomed and was cooperative. Speech was fluent. Mood was euthymic and affect was appropriate. Thought flow was spontaneous and there was no evidence of any abnormality in thought content. He denied and suicidal or homicidal ideation. Insight and judgment were fair. He was oriented in all spheres. 

During a June 2010 hearing, the Veteran testified that he received VA treatment for depression and anxiety in 1976, but he was not diagnosed with PTSD until 1987 because no one recognized PTSD in 1976. He reported that his psychiatric symptoms remained the same from 1987 to the present time. He related that he had 58 jobs since he separated from service.

The evidence indicates that the Veteran warrants a 70 percent rating, but no higher, for his service-connected PTSD. A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran's disorder has not manifested symptoms which result in total social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger or hurting himself or others, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own name. 

The Veteran has been found to have disturbances of motivation and mood, and difficulty in establishing and maintaining work. However, he maintains some close relationships. Symptomatology associated with the Veteran's PTSD includes recurrent nightmares, irritability, paranoia, sleep disturbance, intrusive thoughts, depressed mood, and occasional suicidal ideation. The Veteran has been noted to be able to maintain minimum hygiene, and he was oriented to person, place, and time throughout the period beginning July 2, 2004. During the period, the Veteran reported past suicide attempts, but he denied present suicidal ideation. Therefore, a disability rating of 70 percent, but no higher is warranted for the Veteran's PTSD beginning July 2, 2004.

Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet.App. 111 (2008). The Veteran's disability level and symptomatology, including suicidal ideation, depressed mood, and impaired impulse control, are directly contemplated by the rating criteria for a 70 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, and mood swings, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 70 percent and under. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet.App. at 115.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 70 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective date of August 16, 1996 for service connection for PTSD is granted.

From August 16, 1996 to May 3, 2004, an initial evaluation of 70 percent for PTSD is granted.

Beginning July 1, 2004, an evaluation in excess of 70 percent for PTSD is denied.


REMAND

In the June 2011 JMR, the parties noted that the October 2010 Board decision noted that the Veteran was in receipt of total disability rating based on individual unemployability due to service-connected disability (TDIU), effective July 1, 2004. The Board reported the Veteran was granted TDIU effective as of the date on which he reached the required schedular evaluation. However, taking into consideration the increased initial rating granted by the Board in the vacated October 2010 decision, the parties agreed that the Board should have addressed whether the Veteran was entitled to TDIU prior to July 1, 2004. 

In a submission through counsel dated on December 201, 2011, the Veteran argued that is entitled to TDIU from February 1997 to May 2004. He noted the RO granted TDIU in a September 2004 rating decision, effective from the date the Veteran reached the required schedular evaluation for TDIU under 38 C.F.R. § 4.16(a). 

As further noted by his counsel, the Veteran's service-connected disorders include PTSD, coronary artery disease, diabetes mellitus and scars. He has argued that he is unable to obtain employment as a result of these disorders. He has also argued that if his claim for an earlier effective date cannot be granted on the current evidence that further development be undertaken.

The law currently mandates that in any claim for an increased disability rating accompanied by evidence or argument of unemployability due to service-connected disorders, a claim for total rating is raised. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

Given these factors and the Board's present action in granting an effective date of August 16, 1996 for service connection for PTSD, the Board finds that further action is required. 

Accordingly, the claim of an earlier effective date for total rating is REMANDED to the RO for the following actions:

1. The RO will ascertain if the Veteran has any further evidence or argument to submit as to the question of his unemployability due to service-connected disorders that is not currently evidenced by record, in particular that evidence dated prior to July 2004. The RO will provide any appropriate release forms necessary and attempt to obtain any evidence cited by the Veteran.

2. After a reasonable period of time or upon the Veteran's response, the RO will cause the Veteran's claims file and any appropriate medical records to be reviewed by a health care provider or one suitably qualified in vocational assessment, who must render an opinion, supported by a fully reasoned explanation, as to when the Veteran was rendered unemployable due to service-connected disorders. If deemed appropriate by the examiner, any clinical testing or interviews with the Veteran may be conducted.

3. After completion of these actions, the RO will readjudicate the claim for an earlier effective date for total rating. If the claim is not granted, the RO will issue a Supplemental Statement of the Case and take any other appropriate appellate actions, including if necessary return of the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


